Pee Cueiam,
After a hearing the court made an order refusing the license which was amended subsequently so as to read as follows: *411“ While there is nothing in the testimony to indicate that the applicant is not a suitable person to whom at a proper location to grant a license, the license at the place for which application is made, and in view of the evidence with respect to it, is refused.” It is thus seen that the license was not refused because of the unfitness of the applicant, but it does not follow that the reason for which it was refused was not a legal reason. The presumption is to the contrary: Netter’s License, 11 Pa. Superior Ct. 566, and cases there cited. This presumption is not rebutted by anything that appears in the order above quoted, but rather is aided. In Commonwealth v. Kerns, 2 Pa. Superior Ct. 59, Judge Orlady, speaking for this court, said: “ The reasons for the decree are not given, nor is it necessary that they should be on the record.- In its investigation the court would not be limited by, nor cohfined to the objections stated in the remonstrances. Under our license system the legislature has imposed on the court of quarter sessions the duty of hearing and acting upon these applications ; the power to judicially grant or refuse is lodged there. The legal presumption is that the matter was considered and decided within the statutory provisions; and that after a hearing resulting in a refusal of the license, there was a legal reason for the decree.”
The utmost that can be claimed for the announcement or order of March 4, 1901, is that upon the hearing of any particular application coming within the class, the judges would regard the facts specified in the order as prima facie evidence of the continued fitness of the applicant, and the continued necessity of his place for the public accommodation. But it is well settled that the court may in some instances act of its own knowledge. If, therefore, upon the hearing of this application it appeared in any legitimate way, or the fact was known to the court, that the applicant was not a fit person, or that his place was not necessary, it cannot be contended for a moment that the judges intended to, or that in advance of a hearing of the application they could, if they had intended, strip themselves of their discretion and bind themselves to grant a license, where to do so would be a clear violation of law. This was the construction, which after deliberate consideration, we gave to a similar order in Quinn’s License, 11 Pa. Superior Ct. 554, and after *412a full reconsideration of the question, we see no good' reason for holding otherwise. It is scarcely necessary to remark that the evidence given on the hearing, although printed in the appellant’s paper-book, is not before us for review. The certiorari •in such case brings up nothing but the record proper, and finding no error therein the order must be affirmed.
Affirmed.